DETAILED ACTION
	This is in response to the amendment filed on February 1st 2021.

Response to Arguments
Applicant's arguments filed 2/1/21 have been fully considered but they are not persuasive.  Applicant argues the prior art does not teach the “three” claimed transport / networking functional units (pg. 11-12) because McLaughlin fails to provide the same nomenclature.  This is not persuasive.  Claims are given their broadest reasonable interpretation in view of the specification.  It is not required for the art to use the same nomenclature.  In this case, by using “and/or” the scope of “transport and/or networking functional unit” is quite broad.  McLaughin quite clearly discloses at least three “transport and/or networking functional units” by teaching a “network interface” in the control system (see Fig. 1 item 602) which is the direct equivalent to a networking functional unit as recited by the claims.  McLaughin further teaches the controllers A and B have interfaces to the network (see Fig. 2) and thereby discloses the two additional “transport and/or networking units”.  Thus, McLaughin teaches three distinct transport/networking units as required by the claims.  Examiner further submits that applicant’s interpretation would render McLaughlin unsatisfactory for its intended purposes because if the controllers did not have means to communicate (e.g. transport / networking units) they would be essentially useless.

Applicant also suggests (pg. 13) that McLaughlin does not “mirror” messages.  This is not persuasive since the claims do not recite “mirroring” messages.  As explained in the rejection .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al. US 5,202,822 in view of Albrecht US 2016/0226980 A1.

	Regarding claim 1, McLaughlin discloses: a method for setting up a redundant communication connection between a communication device and a failsafe control unit associated with an industrial automation system and comprising at least a primary control device and a secondary control device, the primary and secondary control devices being redundant in relation to one another, the method comprising (method for providing redundancy includes controller with two slave processors (primary and secondary control devices) connected to a communication device via a network – col. 2 ln., 3-16 and Figs. 1-2):
setting up, by the transport and/or networking functional unit of the communication device, a first communication connection to a transport and/or networking functional unit of the primary control device and a second communication connection to a transport and/or networking functional unit of the secondary control device (controller A / primary controller 
forwarding data transmitted via the first communication connection from the primary control device to the secondary control device via a first synchronization connection within the failsafe control unit (primary and secondary controllers are connected via global bus – see Fig. 2 item 13; secondary controller receives all data sent to the primary – see col. 2 ln. 19-25); and
forwarding data transmitted via the second communication connection from the secondary control device to the primary control device via a second synchronization connection within the failsafe unit (controllers are connected via at least three connections – see col 4 ln. 12-15 and Fig. 2; both controllers receive data from the other controller – see col. 4 ln. 58-59).

McLaughlin also teaches wherein a transport and/or networking functional unit of the communication device utilizing at least one communication network … to set up two communication connections to the failsafe control unit (network has two communication lines which connect the communication device to the failsafe control unit – Figs. 1-2).
However, McLaughlin does not explicitly disclose using a network address associated with at least one of (i) the primary control device and (ii) the secondary control device to set up the two communication connections.  But using a network address to create a connection is very well-known in the art.  Albrecht explicitly discloses using at least one network address to setup two communication connections between devices in an industrial environment (abstract, Fig. 2, paragraph 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McLaughlin to use the network address 

Regarding claim 7, McLaughlin discloses only the first connection is initially used to transmit data; wherein the second connection is setup as a standby connection; and wherein only in an event of failure of the first connection are data transmitted via the second connection (purpose of secondary controller is to act as standby until it is needed to perform failover – abstract, col. 2 ln. 29-33).  

Regarding claim 13, McLaughlin discloses the transport and/or networking functional units are integrated in at least one of the communication device and/or the control devices (Figs. 1 and 3); and wherein the transport/networking functional units utilize a communication network adapter driver to access a communication network adapter of at least one of the communication device and the control devices (network interface module / modem – col. 3 ln. 25-28 and col. 4 ln. 37-40).

Regarding claim 14, McLaughlin discloses the network adapters each comprise a transmission and reception unit and a control unit for coordinating access to a communication medium (Figs. 1, 3 and col. 3 ln. 25-28, col. 4 ln 37-40).

.


Claims 2-6, 8-10, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin and Albrecht in view of Nygren et al. US 2015/0281367 A1.

Regarding claims 2-5, McLaughlin does not explicitly disclose the first communication connection and the second communication connection are set up in accordance with Transmission Control Protocol (TCP), or using Multipath TCP functionality having corresponding Multipath TCP subflows.  However, TCP is a well-known standard and Multipath TCP is characterized by a plurality of flows or “subflows”.  This is explicitly taught by Nygren (abstract, paragraphs 5-7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McLaughlin and Albrecht to use Multipath TCP as taught by Nygren for the purpose of improving data communication.  Nygren teaches that multipath TCP can provide fault tolerance, redundancy and reduce latency (paragraph 8).

Regarding claim 6, McLaughlin does not explicitly disclose the transport/networking units of the primary and secondary control devices associate data forwarded via the synchronization connections with the first or second Multipath TCP subflow respectively.  However, this is 

Regarding claim 8, McLaughlin does not explicitly disclose data segments to be transmitted between the communication device and the failsafe unit are alternately transmitted via the first communication connection or via the second connection.  But this is taught by Nygren because when using Multipath TCP, data is transmitted across multiple subflows/connections (Fig. 4A; also see paragraph 48 which teaches that TCP segments can be transmitted over either subflow).

Regarding claim 9, the combination of McLaughlin and Nygren teaches data segments to be transmitted are divided into first data segments which are transmitted … via the first communication connection and second data segments which are transmitted … via the second connection (similar to claim 8 – see Nygren which teaches data segments are transmitted over a plurality of connections/subflows, paragraph 48 and Fig. 4A).  Nygren also teaches dividing the segments so some are “only” transmitted via the first or second connection (paragraphs 61-

Regarding claim 10, McLaughlin does not disclose the synchronization connections are setup as MPTCP subflows but Multipath TCP is taught by Nygren as discussed above.  The motivation to combine is the same.

Regarding claim 12, McLaughlin does not explicitly disclose processing an IP stack but this is taught by Nygren (paragraph 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McLaughlin and Albrecht to use IP as taught by Nygren.  This is merely the combination of a well-known technique (Internet Protocol) according to its established function in order to yield a predictable result.

	Regarding claim 16, it is the same as claim 8.  Therefore it is rejected for the same reasons.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin and Albrecht in view of Hillen et al. US 2013/0265910 A1.

Regarding claim 11, McLaughlin does not explicitly disclose wherein the primary control device and the secondary control device respond to a request of a communication device for .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nakatani US 2003/0061384 A1 discloses dynamically assigning a network address to industrial automation devices in order to communicate over a network (abstract).
Decker US 2011/0161538 A1 discloses using two modules coupled together for redundancy in an industrial automation environment (abstract, Fig. 2).
Roeland et al. US 2015/0319270 A1 discloses that using MPTCP with subflows is well-known in the art (Fig. 1, paragraph 7).
.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975